[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
Following a hearing in damages the Court finds the defendant in breach of contract to restore the plaintiff's automobile, (Count 1), and the defendant is in violation of 42-110b, the Unfair Trade Practice Act, or CUTPA (Count 2).
  Compensatory Damages awarded in the amount of    $12,100.00 Punitive Damages assessed per 42-110g(a)           6,050.00 Attorneys fees per 42-110g(d)                      1,010.00
Judgment for the plaintiff in the amount of $19,160.00, plus taxable costs.
Klaczak, J.